         Case 4:19-cv-01751-DMR Document 3 Filed 04/03/19 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Liana W. Chen (Bar No. 296965)
3    150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     liana@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA

14
     PETER TODD, an individual,                  Case No. 3:19-cv-01751
15
                   Plaintiff,                    PLAINTIFF PETER TODD’S
16                                               CERTIFICATION OF INTERESTED
            v.                                   ENTITIES OR PERSONS
17

18   SARAH MICHELLE REICHWEIN aka ISIS
     AGORA LOVECRUFT, an individual,
19
                   Defendant.
20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-01751                      PLAINTIFF’S CERTIFICATION OF
                                                 INTERESTED ENTITIES OR PERSONS
         Case 4:19-cv-01751-DMR Document 3 Filed 04/03/19 Page 2 of 2



1           Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than

2    the named parties, there is no such interest to report.

3

4    Respectfully Submitted,

5    DATED: April 3, 2019                             KRONENBERGER ROSENFELD, LLP

6

7                                                     By:      s/Jeffrey M. Rosenfeld
                                                                Jeffrey M. Rosenfeld
8
                                                      Attorneys for Plaintiff Peter Todd
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case No. 3:19-cv-01751                                PLAINTIFF’S CERTIFICATION OF
                                                  1         INTERESTED ENTITIES OR PERSONS
